t c memo united_states tax_court darlow t madge petitioner v commissioner of internal revenue respondent docket no filed date darlow t madge pro_se denise g dengler for respondent memorandum opinion cohen judge respondent determined deficiencies additions to tax and penalties with respect to petitioner’s federal_income_tax as follows additions to tax and penalties year deficiency sec_6651 f sec_6653 b a sec_6654 dollar_figure -0- dollar_figure dollar_figure big_number -0- dollar_figure dollar_figure big_number dollar_figure -0- dollar_figure big_number dollar_figure -0- dollar_figure big_number dollar_figure -0- dollar_figure big_number dollar_figure -0- dollar_figure big_number dollar_figure -0- dollar_figure respondent also determined an addition_to_tax under sec_6653 b b for unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure throughout these proceedings petitioner has maintained only frivolous positions to the extent that his voluminous submissions are intelligible he contends that he is not a taxpayer that his income from sale of hospital supplies is not an item_of_income taxable under sec_61 and that the regulations promulgated under sec_61 provide that only foreign_income is taxable petitioner has maintained these positions despite having been convicted of tax_evasion under sec_7201 for and and of conspiracy to obstruct and impede the internal_revenue_service irs under u s c sec_371 petitioner failed to present any evidence that the amounts of income and deductions determined in the statutory notice are erroneous he argues merely that he has been denied due process because he was not permitted at the administrative level to argue his theories that his income is not taxable by reason of his failure to present evidence all issues other than the additions to tax for fraud under sec_6653 and the penalties for fraudulent_failure_to_file returns under sec_6651 as to which respondent has the burden_of_proof are decided against petitioner see rule sec_123 sec_142 sec_149 background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided at the federal prison camp at duluth minnesota prior to and during the years in issue petitioner operated a hospital supply business known as allied medical associates allied the business was operated out of petitioner’s residence for the years in issue allied received income from sales in the following amounts year amount received dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - petitioner maintained at various locations various bank accounts into which his business receipts were deposited some of the accounts were maintained at banks in communities distant from petitioner’s residence petitioner used false federal identification numbers on some of those bank accounts petitioner did not file income_tax returns for any of the years in issue because he decided that the moneys that he received were not gross_income as defined by the applicable statutes and regulations in date petitioner purported to revoke his social_security_number on or about date petitioner completed a residential_loan application on that application he represented that his employer was allied that he had been employed on that job for years and that his base employment income was dollar_figure per month on or about date petitioner executed a uniform residential_loan application on which he represented that his employer was allied that he had been years on the job and that his base employment income was dollar_figure per month in approximately date the irs commenced an investigation of petitioner petitioner did not cooperate with the investigation and instead sought to obstruct the investigation in date irs officers and other law enforcement officials executed a search warrant at petitioner’s - - residence among items seized at the residence were accounts_receivable records accounts_payable records bank records and signed but unfiled tax returns for petitioner for and the accounts_receivable and accounts_payable records reflected cash receipts and expenditures on or about date petitioner and others were indicted by a grand jury for the u s district_court for the district of minnesota the indictment charged petitioner with conspiracy to obstruct and impede the due administration of the internal_revenue_code and with tax_evasion under sec_7201 for through on date petitioner was convicted of the charges was sentenced to prison for a term of months and was ordered to make restitution and pay other_amounts to the united_states using the records seized at petitioner’s residence respondent calculated the sales of allied during the years in issue as set forth above determined that petitioner had other unreported income and allowed petitioner deductions for expenses appearing in the accounts_payable records discussion for sec_6653 provides in pertinent part in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of-- a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the payment of the tax for the applicable_provision was in essence the same as the above sec_6653 a for through sec_6651 provides in pertinent part sec_6651 failure_to_file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter other than part iii thereof subchapter_a of chapter relating to distilled_spirits wines and beer or of subchapter_a of chapter relating to tobacco cigars cigarettes and cigarette papers and tubes or of subchapter_a of chapter relating to machine guns and certain other firearms on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate f increase in penalty for fraudulent_failure_to_file --if any failure_to_file any return is fraudulent paragraph of subsection a shall be applied-- by substituting percent for percent each place it appears and - jj - by substituting percent for percent respondent has the burden of proving fraud see sec_7454 in considering the additions to tax or penalties for fraud we consider the same elements under former sec_6653 and under sec_6651 see 102_tc_632 respondent has proven unreported income from petitioner’s business and has allowed deductions that respondent could identify petitioner has failed to present any evidence of additional deductions that would offset his income see 320_f2d_308 7th cir 231_f2d_928 9th cir greenwood v commissioner tcmemo_1990_362 the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud may be proved by circumstantial evidence because direct proof of the taxpayer’s intent is rarely available the taxpayer’s entire course of conduct may establish the requisite fraudulent intent see 56_tc_213 53_tc_96 over the years courts have developed various factors referred to as badges_of_fraud that tend to establish fraud see 91_tc_874 those badges include a pattern of understatement of income failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities see eg bradford v commissioner f 2d 9th cir affg tcmemo_1984_601 each of those badges is present in this case petitioner’s use of false federal identification numbers to conceal bank accounts and failure to make estimated_tax payments are further evidence of his intent to conceal income and prevent the collection of tax see 80_tc_1111 leggett v commissioner tcmemo_1999_100 affd 221_f3d_1357 11th cir we conclude that respondent has proven fraud for each year by clear_and_convincing evidence it is well settled that a conviction under sec_7201 collaterally estops a taxpayer from denying fraud for purposes of former sec_6653 see 994_f2d_1542 11th cir affg tcmemo_1991_636 43_tc_50 affd 360_f2d_358 4th cir in view of the substantive identity between the elements considered under sec_6653 and sec_6651 petitioner’s conviction under sec_7201 for the years through collaterally estops him from denying fraud for those --- - years for purposes of sec_6651 see clayton v commissioner supra wallace v commissioner tcmemo_2000_49 petitioner argues that he has been denied due process because he was not allowed to argue with respondent’s agents at the administrative level or during their testimony in court about his interpretation of the meaning of the internal_revenue_code and the regulations adopted under it it is apparent that an administrative hearing in this case would have been futile neither his criminal conviction nor the court’s rulings in this case which he characterized as ridiculous have affected his positions his positions were certainly not going to be accepted by the irs petitioner tried prior to and during the trial to withdraw his petition he was advised that he could not do so see sec_7459 62_tc_519 he requested that the judge recuse herself for bias because she advised him in a telephone conference call that he would lose his argument that he had no income that warning to petitioner was made in the context of notice to him about the provisions of sec_6673 discussed further below the court never indicated any prejudgment on issues of fact and advising petitioner of the applicable law is not an indication of disqualifying bias see eg united_states v anderson f 2d 8th cir rowlee v commissioner supra pincite n -- - petitioner was warned before and during trial about the likelihood that a penalty would be awarded to the united_states if he continued to pursue his groundless and frivolous arguments see sec_6673 his response was that with all the money at stake it didn’t really matter the large deficiencies additions to tax and penalties owed by petitioner resulted from his fraudulent_failure_to_file returns they are not a reason not to impose a penalty under sec_6673 for his maintenance of frivolous positions in this case considering the entire record a penalty should be imposed and will be awarded to the united_states in the amount of dollar_figure see eg kowalik v commissioner tcmemo_1990_363 decision will be entered for respondent
